1 Reported in 290 N.W. 222.
Defendant was charged with disorderly conduct consisting of indecent exposure. He was found guilty. A recital of the facts would not be a benefit to the defendant or the bench and bar. It is sufficient to state that the question was essentially one of *Page 56 
identity of defendant as the guilty person. We have carefully read and considered the entire record and are satisfied that the lower court had a sufficient basis in the testimony to find that defendant was guilty. The judgment appealed from is affirmed.
Judgment affirmed.